DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2018/0331342 A1) in view of Gordon (US 2016/0264868 A1) and Miyata (JP 02199019 A).
Regarding claims 1 & 7-8, Honda teaches a non-aqueous secondary battery configured to obtain an electromotive force through doping and de-doping of lithium ([0136]), wherein the 11.7% to (0.6 microns) / (0.7 microns) * 100 = 85.7% ([0011] & [0024]) which overlaps with the presently claimed range of 50% or greater;									(c) a volume based cumulative 90% particle diameter (D90) being up to 5 microns and a volume based cumulative 10% particle diameter (D10) being up to 0.8 microns as measured using a laser diffraction method, wherein a ratio D90/D10 is less than 10 using the above cited endpoints ([0011] & [0034]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a magnesium hydroxide satisfying (a)-(c), as described in Gordon, because it can allow achieving a more uniform distribution of the magnesium hydroxide as filler particles in a polymeric matrix and improved compatibility with a polymer matrix while providing flame retardant properties as taught by Gordon ([0003]-[0004]).					Miyata teaches a magnesium hydroxide comprising a lattice strain in the <101> direction -3 or less (Page 1, Lines 6-7).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set a lattice strain in the <101> direction as measured using an X-ray diffraction method to be 3x10-3 or less in Gordon’s magnesium hydroxide because a larger lattice strain (i.e greater than 3x10-3) results in a magnesium hydroxide having a large crystallite surface polarity which enables crystallites to easily form secondary aggregates of 10 to 100 μm as taught by Miyata (Page 1, Lines 20-25) which is outside of the required range for the average width of secondary particles in Gordon as described above. 
Regarding claim 2, Gordon as modified by Miyata teaches the magnesium hydroxide of claim 1. Gordon further teaches the average thickness of primary particles as measured using a SEM method preferably being between 40 nm and 100 nm ([0011] & [0036]).
Regarding claim 3, Gordon as modified by Miyata teaches the magnesium hydroxide of claim 1, Gordon further teaches D90 as measured using the laser diffraction method being less than 5 microns or less ([0024]) which overlaps with the presently claimed range of 1 micron or less.
Regarding claim 5, Gordon as modified by Miyata teaches the magnesium hydroxide of claim 1 but is silent as to an absolute value of zeta potential being 15 mV or greater. 			However, Gordon as modified by Miyata teaches a magnesium hydroxide compound which is structurally (i.e secondary particle formed from an aggregate of primary particles having overlapping dimensions with the present invention) and compositionally (i.e magnesium hydroxide Mg(OH)2) substantially identical to the presently claimed magnesium hydroxide. Accordingly, one of ordinary skill in the art would expect the magnesium hydroxide of Gordon as modified by Miyata to inherently possess the instantly claimed properties (i.e an absolute prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I & II.
Regarding claim 6, Gordon as modified by Miyata teaches the magnesium hydroxide of claim 1. Gordon further teaches a crystal surface of the magnesium hydroxide being surface-treated with a silane coupling agent ([0005] & [0025]-[0026]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2018/0331342 A1), Gordon (US 2016/0264868 A1) and Miyata (JP 02199019 A), as applied to claims 1-4 & 6-8 above, and further in view of Miyata (US 2013/0210988 A1, hereinafter Miyata’988) and Ishibashi (US 2010/0183877 A1).
Regarding claim 5, Gordon as modified by Miyata teaches the magnesium hydroxide of claim 1, wherein the magnesium hydroxide preferably excludes iron and manganese ([0003] & [0020]) but is silent as to a total amount of a Cr compound, a Mn compound, an Fe compound, a Co compound, a Ni compound, a Cu compound and Zn compound that are contained being 200 ppm or less in terms of metals. 										Miyata’988 teaches a magnesium hydroxide comprising a total amount of a Cr compound, a Mn compound, a Fe compound, a Co compound, a Ni compound and a Cu compound of 200 ppm or less in terms of metals ([0034]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit a total amount of a Cr compound, a Mn compound, an Fe 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727